DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,289,615. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instance Application
16/903,161
Instance Patent U.S. 11,289,615
Differences
Claims 1 and 4
Claim 1
Claim 1, 4 of applicant’s instance application encompasses the limitations of claim 1 of Zhang ‘615
Claim 13-14
Claim 2-3
Claim 13, 14 of applicant’s instance application encompasses the limitations of claims 2-3 of Zhang ‘615
Claims 2-3
Claim 4-5
Claim 2, 3 of applicant’s instance application encompasses the limitations of claim 4,5 of Zhang ‘615
Claim 5-6
Claim 6-7
Claims 5-6 encompasses the limitations of claim 6-7 of Zhang ‘615
Claim 7-8
Claim 8-9
Claims 7-8 encompasses the limitations of claim 8-9 of Zhang ‘615
Claim 9
Claim 10
Claim 9 encompasses the limitations of claim 10 of Zhang ‘615
Claim 10
claim 11
Claim 10 encompasses the limitations of claim 11 of Zhang ‘615
Claim 11,12, 17
Claim 12, 13, 15
Claims 5-6 encompasses the limitations of claim 6-7 of Zhang ‘615
Claims 1, 4, 18
Claim 16
Claims 1, 4, 18 encompasses the limitations of claim 16 of Zhang ‘615
Claims 15
Claim 18
Claims 15 encompasses the limitations of claim 18 of Zhang ‘615
Claims 16
Claim 19
Claims 16 encompasses the limitations of claim 19 of Zhang ‘615


Claims 1, 7, 9, 11, 14, 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 13-15, 17 of U.S. Patent No. 10847737 in view of Zhang et al (U.S. 2018/0006255). 

Instance Application
16/903,161
Instance Patent U.S. 10847737
Differences
Claims 1 and 7 
Claim 1
Claim 1, 7 of applicant’s instance application encompasses claim 1 of Zhang ‘737 in view of Zhang ‘255
Claim 7
Claim 3
Claim 7 encompasses the limitations of claim 3
Claim 9
Claim 4
Claim 9 encompasses the limitations of claim 4
Claim 11
Claim 5
Claim 11 encompasses the limitations of claim 5
Claim 17
Claim 8-9
Claim 17 encompasses the limitations of claims 8-9
Claim 18
Claim 13-14
Claim 18 encompasses the limitations of claims 13-14
Claim 19
claim 15
Claim 19 encompasses the limitations of claim 15
Claim 14
Claim 17
Claim 14 encompasses the limitations of claim 17




Zhang et al ‘737 fails to explicitly disclose a second carbon nanotube  on the second surface.
However, Zhang et al ‘255 teaches a second carbon nanotube  on the second surface (abstract, i.e. the second carbon nanotube is located on the second surface. ; [0021], i.e. A Wan der Waals heterostructure is formed by the three-layered stereoscopic structure 110 between the first carbon nanotube  102, the semiconductor layer 104 and the second carbon nanotube 106)
Since Both Zhang et al ‘737 and Zhang et al ‘255 teach a Wan der Waals heterostructure is formed by the three-layered stereoscopic structure, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the photoelectric detector as disclosed in Zhang et al ‘255 with the second carbon nanotube  on the second surface as disclosed by Zhang et al ‘255.  The use of a Wan der Waals heterostructure is formed by the three-layered stereoscopic structure between the first carbon nanotube, the semiconductor layer and the second carbon nanotube in Zhang et al ‘255 provides one would have expected the Wan der Waals heterostructure is formed by the three-layered stereoscopic structure to function equally well as a known equivalent substitution (Zhang et al, [0021]).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022, November 10, 2021, June 15, 2021, April 21, 2021, January 14, 2021, December 21, 2022, and November 18, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13. Claim 13 recites the limitation "the multiplayer structure" in the first line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, examiner shall interpret “the multiplayer structure” to be “the multilayer structure” in the claim language.
Claim 14 rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. 2018/0006255), and further in view of Zhang et al (U.S. 2018/0342690).

Regarding claim 1. Zhang et al ‘255 discloses a photoelectric detector comprising: a semiconductor device (FIG. 6, item 300), a first electrode (FIG. 6, item 302), a second electrode (FIG. 6, item 304), and a current detection element (FIG. 6, item 308), wherein a circuit is formed by the semiconductor device , the first electrode, the second electrode, and the current detection element (Claim 1, i.e. a circuit is formed by the first electrode, the second electrode, the current detector, the power source and the nano-heterostructure); and the semiconductor device comprises:
a semiconductor layer (FIG. 6, item 104), and the semiconductor layer (FIG. 6, item 104) defining a first surface and a second surface opposite to the first surface (Abstract, i.e. The semiconductor layer includes a first surface and a second surface opposite to the first surface);
a first carbon nanotube (FIG. 6, item 102) on the first surface and in direct contact (FIG.2) with the first surface (Claim 1, i.e. a first carbon nanotube located on the first surface and arranged along a first direction),
wherein the first carbon nanotube (FIG. 6, item 102) extends in a first extending direction and is electrically connected the first electrode (FIG. 6, item 302; [0063], i.e. The first carbon nanotube 102 is electrically coupled with the first electrode 302); and
a second carbon nanotube (FIG. 6, item 106) on the second surface and in direct contact with the second surface (claim 1, i.e. and a second carbon nanotube located on the second surface and arranged along a second direction different from the first direction), wherein the second carbon nanotube extends in a second extending direction intersecting (claim 1, i.e. the second carbon nanotube being crossed with the first carbon nanotube; [0020], i.e. the angle between the first carbon nanotube 102 and the second carbon nanotube 106 is 90 degrees) with the first extending direction and is electrically connected the second electrode (FIG. 6, item 304; [0063], i.e. The second carbon nanotube 106 is electrically coupled with the second electrode 304); and
a multilayer structure (FIG. 2, item 110) formed by an overlapping region of the first carbon nanotube (Fig. 2, FIG. 6, item 102), the semiconductor layer (Fig. 2, FIG. 6, item 104), and the second carbon nanotube (Fig. 2, FIG. 6, item 106).
Zhang et al ‘255 fails to explicitly disclose a semiconductor layer comprising an N-type semiconductor layer and a P-type semiconductor layer stacked with each other.
However, Zhang et al ‘690 teaches a semiconductor layer comprising an N-type semiconductor layer and a P-type semiconductor layer stacked with each other ([0021], i.e. a Wan der Waals heterostructure is formed by the multi-layered stereoscopic structure 110 between the carbon nanotube 102, the semiconductor structure 104 and the transparent conductive film 106. The semiconductor structure 104 is a P-N junction.
Since Both Zhang et al ‘255 and Zhang et al ‘960 teach a Wan der Waals heterostructure is formed by the three-layered stereoscopic structure, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the photoelectric detector as disclosed in Zhang et al ‘255 with the a semiconductor layer comprising an N-type semiconductor layer and a P-type semiconductor layer stacked with each other as disclosed by Zhang et al ‘690.  The use of a Wan der Waals heterostructure is formed by the multi-layered stereoscopic structure between the carbon nanotube, the semiconductor structure and the transparent conductive film and the semiconductor structure 104 is a P-N junction in Zhang et al ‘690 provides one would have expected the Wan der Waals heterostructure is formed by the three-layered stereoscopic structure to function equally well as a known equivalent substitution (Zhang et al, [0021]).

Regarding claim 2. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein only a single first carbon nanotube is located on the first surface of the semiconductor layer [0017], i.e. The first carbon nanotube 102 can be a single-walled carbon nanotube, a double-walled carbon nanotube, or a multi-walled carbon nanotube). 

Regarding claim 3. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein only a single second carbon nanotube is located on the second surface of the semiconductor layer ([0019], i.e. The second carbon nanotube 106 can be a single-walled carbon nanotube, double-walled carbon nanotube, or multi-walled carbon nanotube).

Regarding claim 7. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein a diameter of the first carbon nanotube ranges from 0.5 nanometers to 10 nanometers ([0017], i.e.  the diameter of the first carbon nanotube 102 ranges from about 0.5 nanometers to about 10 nanometers).

Regarding claim 8. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein a diameter of the second carbon nanotube ranges from 0.5 nanometers to 10 nanometers ([0019], i.e. the diameter of the second carbon nanotube 106 ranges from about 0.5 nanometers to about 10 nanometers).

Regarding claim 9. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein the semiconductor layer is a two-dimensional layered structure with a thickness ranges from 1.0 nanometer to 200 nanometers, and the thickness is measured in a direction being perpendicular to the first surface ([0018], i.e. The semiconductor layer 104 can be a two-dimensional structure. A thickness of the semiconductor layer 104 can be ranged from about 1 nanometer to about 200 nanometers).

Regarding claim 10. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘’690 further discloses wherein a thickness of the N-type semiconductor layer ranges from 0.5 nanometers to 50 nanometers, and a thickness of the P-type semiconductor layer ranges from approximately 0.5 nanometers to approximately 50 nanometers ([0016], i.e.  the material of the N-type semiconductor layer 104b is Molybdenum sulfide (MoS.sub.2), and the thickness of the N-type semiconductor layer 104b is about 2.6 nanometers; the material of the P-type semiconductor layer 104a is Tungsten selenide (Wse2), and the thickness of the P-type semiconductor layer 104a is 6 nanometers.)

Regarding claim 11. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘690 further discloses wherein a material of the N-type semiconductor layer is molybdenum disulfide, and a material of the P-type semiconductor layer is tungsten diselenide  ([0018], i.e. the material of the semiconductor layer 104 is Molybdenum sulfide (MoS.sub.2), and the thickness of the semiconductor layer 104 is about 2 nanometers).

Regarding claim 12. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein the first extending direction is perpendicular to the second extending direction ([0020], i.e. the angle between the first carbon nanotube 102 and the second carbon nanotube 106 is 90 degrees).

Regarding claim 13. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses the multiplayer structure comprising a region where the first carbon nanotube and the second carbon nanotube overlaps ([0020], i.e. A three-layered stereoscopic structure 110 can be formed at an intersection of the first carbon nanotube 102, the semiconductor layer 104 and the second carbon nanotube 106).
Zhang et al ‘690 further discloses the multiplayer structure comprising a vertical point p-n junction at the first carbon nanotube ([0020], i.e.  The semiconductor structure 104 includes a P-N junction, the carbon nanotube 102 and the conductive film 106 are two electrodes of the P-N junction). 

Regarding claim 14. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein the vertical point p-n junction is a Van der Waals van der Waals heterojunction ([0021], i.e. A Wan der Waals heterostructure is formed by the three-layered stereoscopic structure 110 between the first carbon nanotube 102, the semiconductor layer 104 and the second carbon nanotube 106)
Zhang et al ‘690 further discloses wherein the vertical point p-n junction is a Van der Waals van der Waals heterojunction  ([0021], i.e. a Wan der Waals heterostructure is formed by the multi-layered stereoscopic structure 110 between the carbon nanotube 102, the semiconductor structure 104 and the transparent conductive film 106… The semiconductor structure 104 is a P-N junction)

Regarding claim 15. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein each of the first electrode and the second electrode is a metal composite structure comprising metal titanium (Ti); and metal gold (Au) compounded on surfaces of the metal Ti ([0064], i.e.  the first electrode 302 and the second electrode 304 are metal composite structures formed by compounding metal Au on a surface of metal Ti).

Regarding claim 16. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 15 above.
Zhang et al ‘255 further discloses wherein a thickness of the metal Ti is 5.0 nanometers, and a thickness of the metal Au is 60 nanometers ([0064], i.e. A thickness of the metal Ti is ranged from about 2 nanometers. A thickness of the metal Au is about 50 nanometers).

Regarding claim 17. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein an area of a lateral cross section the multilayer structure ranges from 1.0 square nanometer to 100 square nanometers [0020], i.e.  the cross-sectional area of the three-layered stereoscopic structure 110 ranges from about 0.25 nm2 to about 100 nm2), and the lateral 20 cross section is parallel to the first extending direction and the second extending direction.

Regarding claim 18. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses further comprising a third electrode (FIG. 4, item 208) and an insulating layer (FIG. 4, item 210), wherein the semiconductor device is electrically connected to the first electrode and the second electrode (Abstract:, i.e. The nano-heterostructure is electrically coupled with the first electrode and the second electrode), and the third electrode is insulated from the semiconductor device, the first electrode and the second electrode through the insulating layer ([0045], i.e. The gate electrode 208 is insulated from the nano-heterostructure 100 via an insulating layer 210.).

Regarding claim 19. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 18 above.
Zhang et al ‘255 further discloses wherein the third electrode is a layered structure ([0046], i.e. the gate electrode 208 has a sheet shape), the insulating layer is on and in direct contact with the third electrode (FIG. 4; [0046], i.e. the insulating layer 210 located on the gate electrode 208); and the first electrode, the second electrode, and the semiconductor device are on the insulating layer (FIG. 4; [0046], i.e. the gate electrode 208, the source electrode 202, the drain electrode 204 and the nano-heterostructure 100 are located on a surface of the insulating layer 210).

Regarding claim 20. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 18 above.
Zhang et al ‘255 further discloses further comprising a substrate; and the third electrode, the insulating layer, and the semiconductor device are sequentially stacked in said order on a surface of the substrate and supported by the substrate ([0046], i.e.  the gate electrode 208 has a sheet shape, the insulating layer 210 li located on the gate electrode 208, the source electrode 202, the drain electrode 204 and the nano-heterostructure 100 are located on a surface of the insulating layer 210 and supported by the gate electrode 208; [0049], i.e.  a support and forming a first carbon nanotube layer on the support, the first carbon nanotube layer comprises a plurality of first source carbon nanotubes, the support comprises the gate electrode 208 and the insulating layer 210).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. 2018/0006255) and Zhang et al (U.S. 2018/0342690) as applied to claim 1 above, and further in view of Maruyama et al (U.S. 2006/0205105)

Regarding claim 4. Zhang et al ‘255 in view of Zhang et al ‘690 discloses all the limitations of the photoelectric detector of claim 1 above.
Zhang et al ‘255 further discloses wherein each of the first carbon nanotube and the second ([0016], i.e. The first carbon nanotube 102 is oriented along a first direction and located on one of the two opposite surfaces. The second carbon nanotube 106 is oriented along a second direction and located on another one of the two opposite surfaces).
Zhang et al ‘255 fails to explicitly disclose the carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is an innermost wall of a double-walled carbon nanotube or a multi-walled carbon nanotube.
However, Maruyama et al teaches the carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is an innermost wall of a double-walled carbon nanotube or a multi-walled carbon nanotube ([00104], i.e. a multi-walled carbon nanotube 10 having an outer semiconductive carbon nanotube layer 1 and an inner metallic carbon nanotube layer 2 that is partially covered by the semiconductive carbon nanotube layer 1. ).
Since Both Zhang et al and Maruyama et al teach carbon nanotubes, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the photoelectric detector as disclosed in Zhang et al with the carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is an innermost wall of a double-walled carbon nanotube or a multi-walled carbon nanotube as disclosed by Murayama et al.  The use of multi-walled carbon nanotube 10 having an outer semiconductive carbon nanotube layer and an inner metallic carbon nanotube layer 2 that is partially covered by the semiconductive carbon nanotube layer in Maruyama et al provides for carbon nanotubes with excellent current-voltage characteristics and would be to substitute equivalent functionally as well (Maruyama et al, [0091]).

Regarding claims 5 and 6. Zhang et al ‘255 in view of Zhang et al ‘690 and Maruyama et al discloses all the limitations of the photoelectric detector of claim 4 above.
Maruyama et al discloses wherein the inner shell carbon nanotube ([00104], i.e. a multi-walled carbon nanotube 10 having an outer semiconductive carbon nanotube layer 1 and an inner metallic carbon nanotube layer 2 that is partially covered by the semiconductive carbon nanotube layer 1. ).
The limitation “wherein the inner shell carbon nanotube is pulled from an ultra-long double-walled carbon nanotube or an ultra-long multi-walled carbon nanotube, and a length of the ultra-long double-walled carbon nanotube or the ultra-long multi-walled carbon nanotube is larger than 150 micrometers. wherein the length of the ultra-long double-walled carbon nanotube or the ultra-long multi-walled carbon nanotube ranges from approximately 150 micrometers to approximately 300 micrometers” is a product by process limitation in a device claim.
As long as the limitation “the inner shell carbon nanotube” limitation is met, then the device limitation is met.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822